Citation Nr: 0521329	
Decision Date: 08/08/05    Archive Date: 08/19/05

DOCKET NO.  04 42-451	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to an initial rating higher than 50 percent for 
post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel

INTRODUCTION

The veteran had active military service from July 1965 until 
retiring in July 1985.

This case comes to the Board of Veterans' Appeals (Board) 
from a March 2004 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina, which granted the veteran's claim for service 
connection for PTSD and assigned an initial 50 percent 
rating.  He has appealed seeking a higher initial rating.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when 
a veteran appeals his initial rating, VA must consider 
whether he is entitled to a "staged" rating to compensate 
him for times since filing his claim when his disability may 
have been more severe than at others).  In July 2005, for 
good cause shown, the Board advanced his case on the docket.  
38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) 
(2004).


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by flashbacks, 
nightmares, difficulty sleeping, irritability, and difficulty 
with interpersonal relationships; he has received 
Global Assessment of Functioning (GAF) scores ranging from a 
low of 35, on two occasions 45, and higher from 55-58 - 
which, overall, indicate he has serious social and 
occupational impairment.

2.  The veteran's PTSD does not, however, cause gross 
impairment in thought processes or communication, persistent 
delusions or hallucinations, grossly inappropriate behavior, 
persistent danger of hurting self or others, intermittent 
inability to perform activities of daily living, 
disorientation to time or place, memory loss, or other 
symptoms indicative of total occupational and social 
impairment.  




CONCLUSION OF LAW

The criteria are met for an initial 70 percent rating, but no 
higher, for the PTSD.
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 
2002); 
38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002), was signed into law on November 9, 
2000.  Implementing regulations were created, codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  The VCAA 
and implementing regulations eliminated the requirement of 
submitting a well-grounded claim, and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA and implementing regulations also 
require VA to notify the claimant and the claimant's 
representative of any information, and any medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103(a) (West 2002); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II").  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

In this case, the RO sent the veteran a January 2004 VCAA 
letter that provided him with notice of the evidence 
necessary to support his claim for service connection for 
PTSD.  In April 2004, he also filed a claim for a total 
disability rating based on individual unemployability (TDIU) 
due to an increase in the severity of his service-connected 
disabilities, which included PTSD and lumbar disc disease.  
That same month, the RO sent him a VCAA letter providing him 
with notice of the evidence necessary to establish his 
entitlement to a TDIU, including the evidence needed to show 
his PTSD had increased in severity.  In addition, the RO 
provided him with a statement of the case (SOC) in September 
2004, which outlined the pertinent regulations and rating 
criteria used to evaluate his PTSD.  

The March 2004 rating decision granted the veteran's claim 
for service connection, so the question of whether he is 
entitled to higher initial rating is a downstream issue, 
which did not arise until later.  So the RO did not need to 
provide notice of the evidence necessary to substantiate this 
newly raised issue - although the April 2004 letter that was 
sent in response to his claim for a TDIU did, in essence, 
provide him with that information.  See VAOPGCPREC 8-2003 
(Dec. 22, 2003) (Under 38 U.S.C. § 7105(d), upon receipt of a 
[NOD] in response to a decision on a claim, the [RO] must ... 
issue a [SOC] if the action does not resolve the disagreement 
either by grant of the benefits sought or withdrawal of the 
[NOD].  If, in response to notice of its decision on a claim 
for which VA has already given the section 5103(a) notice, VA 
receives a [NOD] that raises a new issue, section 7105(d) 
requires VA to take proper action and issue a [SOC] if the 
disagreement is not resolved, but section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.)

The January 2004 VCAA letter provided the veteran with notice 
of the evidence necessary to support his claim that was not 
on record at the time the letter was issued, the evidence VA 
would assist him in obtaining, and the evidence it was 
expected that he would provide.  The April 2004 VCAA letter 
also specifically requested that he submit any evidence in 
his possession pertaining to his claim for a TDIU - which 
necessarily included evidence that his PTSD had increased 
in severity since this formed the basis of his claim for a 
TDIU.  Thus, the content of these two letters provided 
satisfactory VCAA notice in accordance with 38 U.S.C.A. § 
5103(a), 38 C.F.R. § 3.159(b)(1), and Pelegrini II.

In Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) also held, among other things, that a 
VCAA notice, as required by 38 U.S.C. § 5103(a) (West 2002), 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 18 
Vet. App. at 119-120.  In this particular case, as indicated, 
the veteran was provided sufficient VCAA notice in a January 
2004 letter, so prior to the RO's initial decision in 
March 2004.  Therefore, this was in accordance with the 
preferred sequence of events (VCAA letter before initial 
adjudication) specified in Pelegrini II.

With respect to the VCAA letters of January and April 2004, 
the veteran was encouraged to respond within 60 days.  The 
letters also informed him that he could take up to one year 
to respond without jeopardizing the potential effective date 
for compensation - should, in fact, his claim be granted.

38 C.F.R. § 3.159(b)(1) (2003) was invalidated by the United 
States Court of Appeals for the Federal Circuit in Paralyzed 
Veterans of America (PVA) v. Secretary of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. September 2003).  The offending 
regulatory language suggested that an appellant must respond 
to a VCAA notice within 30 days and was misleading and 
detrimental to claimants whose claims were prematurely denied 
short of the statutory one-year period provided in 
38 U.S.C.A. § 5301(a).  Thus, that regulatory provision was 
invalid because it was inconsistent with the statute.  

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. 
§ 5103(b)(1)(2002).  This is significant because, previous to 
this, VA had issued implementing regulations that allowed VA 
to decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the veteran's appeal was ongoing during this change in the 
law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

In this case, the RO obtained the veteran's service medical 
records (SMRs), his VA outpatient treatment (VAOPT) records, 
and a letter from a private physician was submitted.  The RO 
also scheduled the veteran for two VA examinations 
for his PTSD.  He has not indicated that he has any 
additional relevant information or evidence to submit, or 
which needs to be obtained.  And, although offered, 
he declined his opportunity for a hearing to provide oral 
testimony in support of the claim.  38 C.F.R. § 20.700(a).



In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  Accordingly, the Board 
will address the merits of the claim.


Factual Background

A private physician examined the veteran in November 2003.  
The veteran reported daily intrusive thoughts, frequent 
distressing dreams, distress at exposure to triggers which 
reminded him of past trauma, avoidance of conversation about 
past service, anhedonia, detachment from others, restricted 
affect, severe sleep disturbance, irritability and anger 
outbursts, concentrations and memory problems, 
hypervigilance, and exaggerated startle response.  He 
reported that he slept little at night and that his sleep was 
always broken and restless.  He denied having any specific 
hobbies, and preferred to spend time alone at home.  In 
addition, he reported a depressed mood, thoughts of death or 
suicide, and crying spells.  He also reported intermittent 
auditory hallucinations and illusions.  He said he frequently 
heard knocking or other noises that he could not explain.  

Upon mental status examination, the veteran was cooperative 
with normal dress.  He was soft-spoken and his mood was 
anxious.  Affect was restricted, but thought process was 
linear.  There were no hallucinations or delusions during the 
brief interview, and no current suicidal or homicidal 
ideation.  Attention, judgment, and insight were fair.  The 
diagnosis was PTSD, chronic, severe, with a GAF score of 35.  
The doctor reported that treatment would begin with Seroquel 
to target both anxiety and insomnia, and it was suggested the 
veteran receive follow-up care at a VA facility.  The doctor 
opined:

Because of this service connected post-traumatic 
stress disorder, [the veteran] is severely 
compromised in his ability to sustain social 
relationships.  He is also severely compromised 
his ability to sustain work relationships.  
Therefore, I consider him permanently and totally 
disabled and unemployable.


The report of a February 2004 VA examination for PTSD 
indicates the veteran appeared in casual clothing with fair 
grooming and personal hygiene.  He was cooperative, but 
somewhat ill at ease.  Eye contact was minimal; mannerisms 
were normal, facial expression was flat; motor activity was 
slow.  His mood was depressed and irritable with a flat 
affect.  

The veteran reported that he first began experiencing PTSD 
after returning from Vietnam, but that the symptoms were 
getting worse.  He reported having more flashbacks and 
dreams.  He said he was no longer taking Seroquel.  He had 
three brothers with whom he had a "real good" relationship.  
After retiring from military service, he said he had 12-14 
jobs that did not last because he felt he could not deal with 
it.  He said he had problems with flashbacks, was scared 
being closed up, and had interpersonal problems with people 
at work.  He said he supported himself through disability and 
with the help of his girlfriend, with whom he lived.  He was 
married once for over 10 years, and had four children.  He 
said PTSD impaired his relationship with his ex-wife and 
children, because he had a bad temper.  He was currently in a 
relationship with his girlfriend, with whom he had been with 
for 20 years.  

Upon mental status evaluation, the veteran was alert and 
oriented in all spheres (to time, person, place, and 
situation).  Speech was reduced in productivity and monotone 
in tone.  Flow of speech was slow, but he was comprehensible.  
Thought processes were normal with regard to productivity and 
rate.  He was goal-directed.  There was no impairment in 
communication, memory, attention or concentration noted 
during the interview.  He described having flashbacks, but no 
hallucination or delusions were noted.  He reported 
nightmares two to three times a week, intrusive thoughts and 
flashbacks several times during the week.  He said he 
isolated himself and did not have much social interaction.  
The diagnosis was PTSD with a GAF score of 45.  The examiner 
stated:

The veteran reports serious impairment in his 
social and occupational functioning secondary to 
symptoms of PTSD.  As mentioned earlier, he did 
describe difficulties that he has in the 
workplace secondary to low patience and 
difficulty being closed up inside.  He also 
described serious impairment in his relationship 
problems secondary to irritability and anger 
outbursts as well as isolation.

It is the opinion of this examiner that the 
veteran's ability to engage in physical and 
sedentary employment would likely be seriously 
impaired secondary to PTSD.

A response to a Request for Employment Information (VA Form 
21-4192) dated in April 2004 was received from one of the 
veteran's former employers.  His employer indicated he worked 
there from July 2001 until resigning in January 2002.

VAOPT records note treatment for PTSD in May 2004.  The 
veteran described paranoia at night, survivor's guilt, 
feeling intermittent hopelessness, but no delusional ideas, 
hallucinations, suicidal or homicidal ideations.  His GAF 
score was 55-58.  In July 2004, he reported he felt better 
and slept better, but still had nightmares.  He said he was 
in a fairly good mood, and sometimes still did not want to be 
around people, but less so.  He said he felt a little more 
like doing things again and was interested in daily 
activities.  He denied any suicidal or homicidal ideation.  
Delusions or paranoia were not evidence.

The report of an October 2004 VA examination for PTSD, which 
was conducted by a different physician than the one in 
February 2004, indicates the veteran had similar reports of 
nightmares, intrusive thoughts, anxiety, being easily 
startled, being intolerant of crowds, and being very short-
tempered.  He reported no suicide attempts or panic attacks.  
He said he quit his last job as a truck driver a year earlier 
because of his back.  He reported that he lived with his 
wife, and had few friends.  Mostly, he reported watching TV 
all day and going to church.  He said he had five children 
and was not close to them.

Upon mental status examination, the veteran was alert, 
cooperative, casually dressed, and answered questions, but 
volunteered little information.  There were no loose 
associations or flight of ideas, and no bizarre motor 
movements or tics.  His mood was a bit tense, but cooperative 
and friendly.  His affect was appropriate.  He reported 
nightmares and intrusive thoughts; no homicidal or suicidal 
ideation or intent; no delusions, hallucinations, or 
suspiciousness.  There was no impairment of thought processes 
or communication.  He was oriented in all spheres (to time, 
place, and person).  His memory, both remote and recent, 
appeared to be good.  His insight and judgment appeared to be 
adequate.  The diagnosis was PTSD with a GAF score of 45.  
The examiner noted serous impairment of psychosocial 
functioning.


Governing Statutes and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Not all cases will show all of the 
findings for a specific rating, especially in the more fully 
described grades of disabilities, but the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. §§ 4.7, 4.21.  
In assessing the degree of disability of a service-connected 
condition, the disorder and reports of rating examinations 
are to be viewed in relation to the whole history.  38 C.F.R. 
§§ 4.1, 4.2.  See, too, Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  Consideration of factors that are wholly outside 
the rating criteria provided by regulation is error.  Massey 
v. Brown, 7 Vet. App. 204, 208 (1994) (citing Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992)).  

As already alluded to, when, as here, the veteran timely 
appeals the rating initially assigned for his disability, 
just after establishing his entitlement to service connection 
for it, VA must consider whether he is entitled to a "staged" 
rating to compensate him for times since filing his claim 
when his disability may have been more severe than at other 
times during the course of his appeal.  See Fenderson, 
12 Vet. App. at 125-26.



The veteran's service-connected PTSD is rated under the 
General Rating Formula for Mental Disorders.  See 38 C.F.R. § 
4.130, DC 9411.  The criteria outlined under the General 
Rating Formula are outlined below.

A mental condition that has been formally diagnosed, but the 
symptoms are not severe enough either to interfere with 
occupation and social function or to require continuous 
medication is noncompensable (i.e., 0 percent rating).

A 10 percent disability rating is in order when there is 
occupation and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms are controlled by continuous medication.

A 30 percent disability rating is warranted when there is 
occupation and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactory, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

A 50 percent disability rating is in order when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  



A 70 percent disability rating is in order when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation, obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances ( including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  

A 100 percent disability rating is in order when total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  

The specified factors for each incremental psychiatric rating 
are not requirements for a particular rating but are examples 
providing guidance as to the type and degree of severity, or 
their effects on social and work situations.  Thus, any 
analysis should not be limited solely to whether the symptoms 
listed in the rating scheme are exhibited; rather, 
consideration must be given to factors outside the specific 
rating criteria in determining the level of occupational and 
social impairment.  See Mauerhan v. Principi, 16 Vet. App. 
436, 442 (2002).

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b) (West 2002).  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA simply 
restated what existed in section 5107 regarding the 
benefit-of-the-doubt doctrine").  


Legal Analysis

The medical evidence of record indicates the veteran's PTSD 
symptoms include intrusive thoughts and flashbacks two or 
three times a week.  He also has nightmares and difficulty 
sleeping.  He reported being short-tempered (so irritable) 
and that this has interfered with his interpersonal 
relationships at home and at work.  The VA examiners have 
indicated these PTSD symptoms result in serious occupational 
and social impairment.  His private physician indicated the 
PTSD symptoms result in total occupational and social 
impairment.

The veteran's representative, in his July 2005 Written Brief 
Presentation, argues that the veteran's GAF scores warrant a 
rating higher than 50 percent.  His private physician gave 
him a GAF score of 35 in November 2003, two separate VA 
examiners who evaluated him in February and October 2004 gave 
him a GAF score of 45; and a psychiatrist at a VAOPT facility 
gave him a GAF score of 55-58 in May 2004.  

The GAF score is a scaled rating reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness."  See 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.1994) (DSM-IV).  According to DSM-IV, a GAF score of 31 to 
40 is indicative of only some impairment in reality testing 
or communication (e.g., speech at times illogical, obscure, 
or irrelevant) or "major" impairment in several areas such as 
work, family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work).  A GAF of 41 to 50 is indicative of serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifter) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF of 51 to 60, in 
comparison, is indicative of only moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).

So given the GAF scores of 35 and twice 45, the veteran has 
demonstrated serious occupational and social impairment with 
deficiencies in most areas of work and family relations.  
Thus, he is entitled to an initial rating of 70 percent 
(higher than the 50 percent rating he first received).  His 
symptoms, however, do not rise to the level of total 
occupational and social impairment, which would warrant a 
100 percent rating.  He was able to maintain a 20-year 
relationship with his girlfriend, and is now married.  He 
also has good relationships with his three brothers.  In July 
2004, he reported feeling better and sleeping better.  There 
is no evidence of gross impairment in thought processes or 
communication, delusions, hallucinations, grossly 
inappropriate behavior, suicidal or homicidal ideation, or an 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene).  He also is 
correctly oriented to time and place, and his recent and past 
memory is intact.

Although the veteran's private physician indicated, in 
November 2003, that he is totally and permanently disabled 
and unemployable because of the PTSD, the VA examiners 
indicated serious rather than total impairment.  And the 
psychiatrist at the VAOPT clinic more recently indicated even 
less occupational and social impairment in May 2004, by 
assigning a GAF score of 55-58.  Furthermore, during the 
October 2004 VA examination, even the veteran, himself, 
acknowledged that he no longer worked because of his back - 
rather than his PTSD symptoms.  And as to whether he is 
indeed unemployable because of his back (or his PTSD, or a 
combination of both), the RO rather recently denied his claim 
for a total disability rating based on individual 
unemployability (TDIU) in September 2004, and he has not 
appealed that decision, so that issue is not before the Board 
- at least currently.  38 C.F.R. § 20.200 (2004).

Consequently, based on the evidence of record, and resolving 
all doubt in the veteran's favor, the Board finds that his 
PTSD symptoms are most equivalent to an initial rating of 70 
percent.  And this has been true at least since he filed his 
claim in January 2004, so a "staged" rating is not 
warranted.  See Fenderson, 12 Vet. App. at 125-26.  


ORDER

An initial rating of 70 percent, but no higher, is granted 
for PTSD, subject to the laws and regulations governing the 
payment of VA compensation.



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


